Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment 
In response to communication with applicant’s correspondent of record, Christopher George, Reg# 51,728, the application has been amended as follows: 
LISTING OF CLAIMS:

1.	(Currently Amended)	A method comprising:
a) when a desired deployment state of a container is not equal to a current deployment state of the container, applying, by a configuration manager upon a trigger to interact with a container manager, a first change to the current deployment state of [[a]] the configuration manager and [[a]] the container manager [[in]] of the container to form an updated deployment state, wherein the configuration manager and the container manager are both located in the container;
b) executing, by the container manager, a first command in the container to adjust the container in the updated deployment state;
c) evaluating, by at least one of the container manager or the configuration manager, the updated deployment state with respect to the desired deployment state; and 
d) repeating a)-c) until the desired deployment state of the container is equal to the updated deployment state of the container.

8.	(Currently Amended)	A tangible computer readable storage medium comprising instructions which, when executed, cause at least one processor to at least:
a) when a desired deployment state of a container is not equal to a current deployment state of the container, applying, by a configuration manager upon a trigger to interact with a container manager, a first change to the current deployment state of [[a]] the configuration manager and [[a]] the container manager [[in]] of the container to form an updated deployment state, wherein the configuration manager and the container manager are both located in the container;
b) executing, by the container manager, a first command in the container to adjust the container in the updated deployment state;
c) evaluating, by at least one of the container manager or the configuration manager, the updated deployment state with respect to the desired deployment state; and 
d) repeating a)-c) until the desired deployment state of the container is equal to the updated deployment state of the container, the updated deployment state forming a runtime environment for execution of additional commands in the container.

15.	(Currently Amended)	An apparatus comprising:
memory to store instructions; and
at least one processor to execute the instructions to at least:
a) when a desired deployment state of a container is not equal to a current deployment state of the container, applying, by a configuration manager upon a trigger to interact with a container manager, a first change to the current deployment state of [[a]] the configuration manager and [[a]] the container manager [[in]] of the container to form an updated deployment state, wherein the configuration manager and the container manager are both located in the container;
b) executing, by the container manager, a first command in the container to adjust the container in the updated deployment state;
c) evaluating, by at least one of the container manager or the configuration manager, the updated deployment state with respect to the desired deployment state; and 
d) repeating a)-c) until the desired deployment state of the container is equal to the updated deployment state of the container.



Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
 	The prior art of record fails to teach or fairly suggest a container manager and a configurations, both located within a management container, implemented to change a current deployment state of the management container, upon the current state of the management container not matching a desired deployment state, utilizing the configuration manager to change the current deployment state of itself and the container manager, which is located within the same management container along with the configuration manager, and where the container manager, located within the same container as the configuration manager, adjusts the container until the desired container deployment state has been reached, in the specific manner and combinations recited in claims 1-20.  
The closest related prior art are cited to state the general state of the art and are not considered to teach the distinguishing features noted above. The prior art includes:
(i) 	US Pat Kovachka-Dimitrova et al (US 7,747,698), which teaches multiple containers in a J2EE environment update the state of a deployment operation;
(ii) 	US PG Pub Parappalliyalil et al (US 2017/0344584), which discloses updating deployment configuration in a container deployment system;
(iii) 	NPL document "Containerized Docker Application Lifecycle with Microsoft Platform and Tools" – Cesar de la Torre, Microsoft, 11/15/2016; and
(iv) 	NPL document "Managing Applications in Docker Containers" – Bernd Harzog, Virtualization and Cloud Performance Management, The Virtualization Practice, 10/2014.

After thorough review of related prior art, the application has been deemed allowable because of the limitations of a container manager and a configurations, both located within a management container, implemented to change a current deployment state of the management container, upon the current state of the management container not matching a desired deployment state, utilizing the configuration manager to change the current deployment state of itself and the container manager, which is located within the same management container along with the configuration manager, and where the container manager, located within the same container as the configuration manager, adjusts the container until the desired container deployment state has been reached, recited in the specific manner and combinations recited within the claims. Upon an extensive search and review, none of the cited prior art taught the specified limitation or provided language for the specified limitations.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy A. Scott whose telephone number is (571) 272-3797. The examiner can normally be reached on Monday-Thursday 7:30 am-5:00 pm, second Fridays 7:30 am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Luu Pham can be reached on (571) 270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDY A SCOTT/Primary Examiner, Art Unit 2439                                                                                                                                                                                                        20200720